DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-20 are pending in this Office Action.
Claim(s) 1-12 are amended.
Claim(s) 13-20 are amended.

Response to Arguments
Applicant's arguments filed on 12/14/2020 with respect to the rejections of claims 1-12 under 35 USC 103, in light of amended claims 1-12, have been fully considered but they are moot in light of the new ground(s) of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/19/2020, 10/29/2020, 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 8-10 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dress U.S. PGPUB No. 2008/0008471 A1 (hereinafter Dress) in view of Sakanaka et al. U.S. Patent No. 5680241 (hereinafter Sakanaka), and Maniam et al. US 2006/0067707 A1 (hereinafter Maniam).
Regarding Claim 1, Dress teaches an optical laser device, comprising: at least one transceiver system (Fig. 19; invention may be employed in the context of a transceiver, Par. 101-102; each node has an associated emitter and an associated receiver array, Par. 192-198) comprising: one or more clusters of laser emitters (emitters ABC on left [A, B, and C together constituting one cluster], Fig. 19; Par. 177, lines 5-15) wherein a cluster of laser emitters, of the one or more clusters of laser emitters, comprises a plurality of sub-clusters of laser emitters (The light source (emitter) can more than one, optical signal emitter(s). In the case of more than one emitter, the plurality of emitters can define a cluster of optical signal emitters [i.e. each of A, B, and C may comprise a sub-cluster], Par. 177), wherein each sub-cluster, of the plurality of sub-clusters, is configured to emit one or more laser beams (emitters ABC on left emitting laser beams, Fig. 19; Par. 177, lines 5-15); a plurality of drivers, wherein each sub-cluster, of the plurality of sub-clusters, is controlled by a corresponding driver of the plurality of drivers (The receivers and emitters, along with associated drivers and amplifiers comprise the electro-optic portion of the node, Par. 218; Each emitter or light source within a compound emitter ( cluster or group) requires driving (modulating) circuitry to modulate the device itself or an external structure capable of modulating light emitted by the device, Par. 225; Par. 230: Par. 309-310; Fig. 34B); an optical diffusing element configured to receive the one or more laser beams and output a diffuse cone for each of the one or more laser beams (spreading element of each emitter, Fig. 17, #1720; Par. 178); and one or more clusters of laser detectors configured to receive the bundle of laser beams (receiver array, Fig. 19, #1940; Par. 187, lines 1-15; Par. 177, lines 16-21), wherein each cluster of laser detectors, of the one or more clusters of laser detectors, is configured to be optically coupled with a corresponding cluster of laser emitters, of the one or more clusters of laser emitters (Par. 186, lines 1-10; Par. 187, lines 1-15).
Dress does not teach one or more collimating lenses configured to combine the diffuse cone into a bundle of laser beams, and that the one or more collimating lenses are used in coupling each cluster of detectors with the corresponding plurality of laser emitters. However, Sakanaka teaches that it is well-known in the art to provide an optical communications device for free-space optical communication (Fig. 15) with one or more collimating lenses (collimating lens, Fig. 15, #21) configured to combine a diffuse cone from a laser into a bundle of laser beams (diverging output from laser 15, Fig. 15; Col. 11, line 65- Col. 12, line 5; parallel beam, Fig. 15, #L2), and that the one or more collimating lenses are used in coupling detectors (photodetector, Fig. 15, #24) with a corresponding laser emitter (laser, Fig. 15, #15) in conjunction with one or more collecting lenses (collecting optical system, Fig. 15, #22; Col. 11, line 65- Col. 12, line 5), because this allows for the laser signal to be converted into a parallel 
It would have been obvious to one of ordinary skill in the art to modify Dress to include one or more collimating lenses configured to combine the diffuse cone into a bundle of laser beams, wherein the one or more collimating lenses are used in coupling each cluster of detectors with the corresponding plurality of laser emitters, because this is a well-known technique in the art for converting laser signals into a parallel beam for transmission through space allowing for accurate reception at the receiving end, therefore no unexpected results would occur.
Additionally, Dress as modified by Sakanaka does not teach wherein the corresponding driver is independent of other sub-clusters of the plurality of sub-clusters. However, Maniam teaches an optical communication device (Abst; Fig. 2) comprising a cluster of emitters (23B, 23G, and 23R constituting one cluster of emitters, Fig. 2; Par. 15-16) comprising a plurality of sub-clusters of emitters (each source can be a plurality of individual light sources, such as LEDs, LCDs, etc. [i.e. sub-clusters], Par. 15-16), and a plurality of drivers, wherein each sub-cluster, of the plurality of sub-clusters, is controlled by a corresponding driver of the plurality of drivers (22B, 22G, and 22R, Fig. 2; Par. 15-16), and wherein the corresponding driver is independent of other sub-clusters of the plurality of sub-clusters (The outputs of the modulators modulate the light of each driver independently such that red driver 22R is modulated by data on input DATA 1, green driver 22G is modulated by data on input DATA 2, while blue driver 22B is modulated by data on input DATA 3. The outputs of the drivers then drive the three light sources 23B, 23G and 23R of light source 23, Par. 15-16; Fig. 2), because this allows multiple, independent data 
It would have been obvious to one of ordinary skill in the art to further modify Dress as modified by Sakanaka such that the corresponding driver is independent of other sub-clusters of the plurality of sub-clusters, because this allows multiple, independent data transfer channels to occur between a light source and a light detector simultaneously, and modulated data on each channel can be independently and simultaneously processed, and, if desired, selectively to an end-user.
Regarding Claim 2, Dress as modified by Sakanaka and Maniam teaches the optical laser device of claim 1, wherein the bundle of laser beams is configured to over-fill or under-fill one or more collection lenses (Dress, fan-out light beams over collection optics, Par. 178, lines 1-10) based on an amount of translational tolerance (Dress, system designed to achieve desired tolerance, Par. 182, lines 1-19).
Regarding Claim 4, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 1, wherein the bundle of laser beams is a combination of the one or more laser beams (Dress, beams from emitters ABC, Fig. 19; Par. 186, line 1 – Par. 187, line 15), and wherein the one or more laser beams in the combination is not coherent (Dress, beams fan out from incoherent sources, Par. 187, lines 1-15).
Regarding Claim 8, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 1, wherein: the one or more clusters of laser emitters are centrally located on a surface (Dress, mounted on PCB or MCM substrate, Par. 218, lines 1-15) and are driven by an distally to one or more clusters of laser emitters (Dress, emitters and receivers co-located distally, Fig. 19; Fig. 21A-21C; Par. 195).
Regarding Claim 9, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 8, wherein the one or more clusters of laser emitters are arranged in a linear array (Dress, A, B, and C form a linear array, Fig. 19; Par. 182, lines 1-19).
Regarding Claim 10, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 8, wherein the one or more clusters of laser emitters are arranged in a two-dimensional array (emitters, Fig. 21C, #2150; Par. 195, lines 1-37). Dress also teaches that the one or more clusters of laser detectors can form a perimeter around the emitter (receivers 2030 form perimeter around emitter 2020, Fig. 20B), and that there are many possibilities when arranging the plurality of emitters and receivers (Par. 193, lines 1-3). As such, positioning the one or more clusters of laser detectors to form a perimeter around a plurality of laser emitters would not modify the operation of the device, and therefore constitutes an obvious matter of design choice (see MPEP 2144).
Regarding Claim 12, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 1, further comprising a second transceiver system (Dress, a plurality of nodes where each node has an associated emitter and an associated receiver array [i.e. transmitter], Par. 24; Par. 192-198). Dress does not explicitly teach wherein the at least one transceiver system is symmetric with the second transceiver system. However, it is held that that mere duplication of parts has no patentable significance unless a new and unexpected result is .

Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dress as modified by Sakanaka and Maniam, and in further view of Hines et al. U.S. Patent No. 7688525 B2 (hereinafter Hines).
Regarding Claim 3, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 2.
 Dress as modified by Sakanaka and Maniam does not teach a photovoltaic device configured to surround each laser detector, of the one or more clusters of laser detectors, to collect excess laser energy when the bundle of laser beams is configured to over-fill the one or more collection lenses. However, Hines teaches an optical device wherein when a bundle of laser beams are configured to over-fill the one or more collection lenses (aperture larger than lens aperture, Col. 6, line 59 – Col. 7 line 2), a photovoltaic device is provided to collect excess laser energy (solar cell, Col. 6, line 59 – Col. 7 line 2), because this would allow the device to collect the excess energy to provide for sufficient self-power (Col. 6, line 59 – Col. 7 line 2).
It would have been obvious to one of ordinary skill in the art to further modify Dress as modified by Sakanaka and Maniam to include a photovoltaic device configured to surround .

Claims 5, 6 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dress as modified by Sakanaka and Maniam, and in further view of Kitamura U.S. Patent No. 4447136 (hereinafter Kitamura).
Regarding Claim 5, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 1, wherein the at least one transceiver system further comprises: one or more collection lenses configured to receive and focus the bundle of laser beams into a focused bundle of laser beams (Dress, light collecting and focusing optics, Fig. 19, #1910; Par. 186, lines 5-10), so that the focused bundle of laser beams forms a blur circle at the surface of the one or more clusters of laser detectors (Dress, collecting optics moved to desired alignment, focal point set to surround receiver active area as opposed to small diameter focal point (aka blurred), Par. 212, lines 1-20).
Dress as modified by Sakanaka and Maniam does not teach focusing at a focal point behind a surface of the one or more clusters of laser detectors to achieve the blur circle. However, Kitamura teaches that it is well-known in the art to adjust the lenses receiving the output from a laser, such that their focal point is behind the required position, in order to create a blur circle (displaced for required position, Col. 1, lines 41-58).

Regarding Claim 6, Dress as modified by Sakanaka, Maniam and Kitamura teaches optical laser of claim 5, wherein the focal point is based on a translational tolerance and an optical power of the focused bundle of laser beams (Dress, Par. 212, lines 1-20; Par. 182, lines 1-19).
Regarding Claim 11, Dress as modified by Sakanaka, Maniam and Kitamura teaches the optical laser of claim 5, wherein the one or more collection lenses are configured to blur the focused bundle of laser beams based on an alignment tolerance (Dress, collecting optics moved to desired alignment, focal point set to surround receiver active area as opposed to small diameter focal point (aka blurred), Par. 212, lines 1-20).

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dress as modified by Sakanaka and Maniam, and in further view of Mu U.S. PGPUB No. 2010/0129083 A1 (hereinafter Mu).
Regarding Claim 7, Dress as modified by Sakanaka and Maniam teaches the optical laser of claim 1, wherein each cluster of laser emitters, of the one or more clusters of laser emitters, include two or more vertical-cavity surface emitting laser (VCSEL) elements (Dress, Par. 95, lines 13-17).
corresponding driver of the plurality of drivers. However, Mu teaches that it is well-known in the art for a plurality of laser emitters to be electrically connected in parallel (Fig. 1, #12) and driven by a corresponding driver (laser driver, Fig. 1, #11; Par. 2, lines 1-18).
It would have been obvious to one of ordinary skill in the art to further modify Dress as modified by Sakanaka and Maniam such that the two or more VCSEL elements are configured to be electrically connected in parallel and driven by a single driver among the one or more drivers, because this arrangement is well-known in the art therefore no unexpected results would occur. 

Allowable Subject Matter
Claims 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636